DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a virtual reality image playback device for playing back a plurality of virtual reality images from a single streaming image, the device comprising:  a streaming image input unit configured to receive a streaming image including a plurality of virtual reality images taken at the same point in different directions at the same time;  a streaming time calculation unit that, when a virtual reality image to be played back is changed according to a change in a user's gaze during streaming, synchronizes a virtual reality image to be newly played back by adding a play position of a virtual reality image currently played back to a reference time of the virtual reality image to be newly played back; and  an image playback unit configured to play the streamed streaming image on a display device,  wherein the plurality of virtual reality images are files stitched from one original image generated to implement virtual reality,  the streaming image is a single file in which the plurality of virtual reality images are arranged in different time zones based on a reference time allocated to each of the plurality of virtual reality images, and  the virtual reality image playback device plays back the plurality of virtual reality images from the single streaming image by using a method of jumping a streaming time of the streaming image in which a change in space is replaced with a change in time by using a reference time at which individual virtual reality images starts, when the plurality of virtual reality images taken in different directions has to be played back according to a change in a user’s gaze.  The closest prior art,  Ninan (pub. no. 20190174125), teaches a virtual reality playback device that a plurality of virtual reality images taken at the same point in different directions at the same time; wherein the plurality of virtual reality images are files stitched from one original image generated to implement virtual reality;   the virtual reality image playback device plays back the plurality of virtual reality images from the single streaming image.  Ninan however, fails to disclose when a virtual reality image to be played back is changed according to a change in a user's gaze during streaming, synchronizes a virtual reality image to be newly played back by adding a play position of a virtual reality image currently played back to a reference time of the virtual reality image to be newly played back  and jumping a streaming time of the streaming image in which a change in space is replaced with a change in time by using a reference time at which individual virtual reality images starts, when the plurality of virtual reality images taken in different directions has to be played back according to a change in a user’s gaze.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715